                 Case 2:21-cv-02529-SB-PD Document 1 Filed 03/23/21 Page 1 of 8 Page ID #:1




                 1 MUSICK, PEELER & GARRETT LLP
                                 624 South Grand Avenue, Suite 2000
                 2               Los Angeles, California 90017-3383
                                      Telephone (213) 629-7600
                 3                    Facsimile (213) 624-1376

                 4 David A. Tartaglio (State Bar No. 117232)
                    d.tartaglio@musickpeeler.com
                 5
                   Attorneys for Plaintiff ADMIRAL INSURANCE COMPANY
                 6
                 7
                 8                                      UNITED STATES DISTRICT COURT
                 9                            FOR THE CENTRAL DISTRICT OF CALIFORNIA
             10                                                       WESTERN DIVISION
             11
             12 ADMIRAL INSURANCE COMPANY,                                    Case No. 2:21-cv-02529
             13                           Plaintiff,
             14                  vs.                                          COMPLAINT FOR EQUITABLE
                                                                              CONTRIBUTION AND
             15 NATIONAL UNION FIRE INSURANCE                                 DECLARATORY RELIEF
                COMPANY OF PITTSBURGH,
             16 PENNSYLVANIA,
             17                           Defendant.
             18
             19                  Plaintiff, ADMIRAL INSURANCE COMPANY (“Admiral”), by its attorneys,
             20 Musick, Peeler & Garrett LLP, complaining of the defendant, alleges, upon information
             21 and belief, as follows:
             22                                                         THE PARTIES
             23                  1.       Plaintiff, Admiral, is a corporation organized and existing pursuant to the
             24 laws of the State of Delaware with a principal place of business in Scottsdale, Arizona.
             25                  2.       Upon information and belief, at all relevant times, defendant NATIONAL
             26 UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PENNSYLVANIA
             27 (“NATIONAL UNION”) is a domestic corporation organized and existing pursuant to the
             28
MUSICK, PEELER
& GARRETT LLP        1275477.1
                                       COMPLAINT FOR EQUITABLE CONTRIBUTION AND DECLARATORY RELIEF
                 Case 2:21-cv-02529-SB-PD Document 1 Filed 03/23/21 Page 2 of 8 Page ID #:2




                 1 laws of the State of Pennsylvania, with its principal place of business located at 80 Pine
                 2 Street, 5th Floor, New York, New York 10005.
                 3                                     JURISDICTION AND VENUE
                 4               3.     This Court has subject matter jurisdiction based on diversity of citizenship
                 5 and the amounts in controversy exceed $75,000, exclusive of interest and costs, pursuant to
                 6 28 U.S.C. Section 1332.
                 7               4.     Venue is proper in this district pursuant to 28 U.S.C. Section 1391 in that the
                 8 defendant regularly conducts business in this district.
                 9                                        THE ADMIRAL POLICY
             10                  5.     Admiral issued Commercial General Liability Policy No. CA000018545-05
             11 for the period of 12/1/2017 to 12/1/2018 to Delta Sigma Theta Sorority, Inc. (“Delta
             12 Sigma”). The policy states in SECTION I – COVERAGES:
             13                   COVERAGE A – BODILY INJURY AND PROPERTY DAMAGE
                                  LIABILITY
             14
                                  1.     Insuring Agreement
             15
                                         a.     We will pay those sums that the insured becomes legally
             16                                 obligated to pay as damages because of "bodily injury" or
                                                "property damage" to which this insurance applies. We will
             17                                 have the right and duty to defend the insured against any
                                                "suit" seeking those damages. However, we will have no
             18                                 duty to defend the insured against any "suit" seeking damages
                                                for "bodily injury" or "property damage" to which this
             19                                 insurance does not apply. We may, at our discretion,
                                                investigate any "occurrence" and settle any claim or "suit"
             20                                 that may result….
             21                   COVERAGE B – PROPERTY AND ADVERTISING INJURY
                                  LIABILITY
             22
                                  1.     Insuring Agreement
             23
                                         a.     We will pay those sums that the insured becomes legally
             24                                 obligated to pay as damages because of "personal and
                                                advertising injury" to which this insurance applies. We will
             25                                 have the right and duty to defend the insured against any
                                                "suit" seeking those damages. However, we will have no
             26                                 duty to defend the insured against any "suit" seeking damages
                                                for "personal and advertising injury" to which this insurance
             27                                 does not apply. We may, at our discretion, investigate any
                                                offense and settle any claim or "suit" that may result….
             28
MUSICK, PEELER
& GARRETT LLP        1275477.1
                                                                        2
                                       COMPLAINT FOR EQUITABLE CONTRIBUTION AND DECLARATORY RELIEF
                 Case 2:21-cv-02529-SB-PD Document 1 Filed 03/23/21 Page 3 of 8 Page ID #:3




                 1               6.     The policy contains the following endorsement regarding other insurance:
                 2                                           OTHER INSURANCE
                 3                It is agreed that SECTION IV-COMMERCIAL GENERAL LIABILITY
                                  CONDITIONS paragraph 4. Other Insurance is deleted in its entirety and
                 4                replaced by the following:
                 5                1.     This insurance is primary with respect to homeowners insurance
                                         maintained by a volunteer, employee, director or officer who is
                 6                       judged by us to have had no direct involvement in the covered loss.
                 7                2.     This insurance is excess over all other valid and collectible
                                         insurance available to the insured for a loss we cover under this
                 8                       policy.
                 9                3.     We will have no duty under this insurance to defend any claim or
                                         "suit" that any other insurer has a duty to defend. If no other insurer
             10                          defends, we will undertake to do so, but we will be entitled to the
                                         insured's rights against all those other insurers.
             11
             12                                      THE NATIONAL UNION POLICY
             13                  7.     NATIONAL UNION issued a primary-layer Not For Profit Risk Protector
             14 Policy, No. 03-982-50-61 to Delta Sigma.
             15                  8.     Pursuant to the Declarations, the Director and Officer Coverage Section of
             16 the NATIONAL UNION Policy provides a Shared Limit of Liability of $5,000,000 subject
             17 to a Retention/Deductible of $50,000. The Policy Period runs from January 1, 2020
             18 through January 1, 2021.
             19                  9.     Insuring Agreement A of the D&O Coverage Section (Individual Insured
             20 Insurance) provides coverage for Loss of an Individual Insured, subject to the Policy,
             21 except when and to the extent that the Organization has indemnified the Individual
             22 Insured.
             23                  10.    Insuring Agreement B (Organization Indemnification Reimbursement
             24 Insurance) provides coverage on behalf of Organization for Loss, subject to the Policy, to
             25 the extent that the Organization has indemnified such Individual Insured for such Loss
             26 pursuant to law, common or statutory, or contract, or the Charter or By-laws of the
             27 Organization duly effective under such law which determines and defines such rights of
             28 indemnity.
MUSICK, PEELER
& GARRETT LLP        1275477.1
                                                                        3
                                       COMPLAINT FOR EQUITABLE CONTRIBUTION AND DECLARATORY RELIEF
                 Case 2:21-cv-02529-SB-PD Document 1 Filed 03/23/21 Page 4 of 8 Page ID #:4




                 1               11.    Insuring Agreement C (Organization Entity Coverage) provides coverage on
                 2 behalf of the Organization Loss, subject to the Policy for any actual or alleged Wrongful
                 3 Act of the Organization.
                 4               12.    The policy provides that National Union shall advance Defense Costs for the
                 5 defense of claims, excess of the applicable Retention amount, prior to its final disposition.
                 6 The NATIONAL UNION policy defines Defense Costs as fees and costs incurred for the
                 7 defense of a claim.
                 8               13.    Clause 11 of the General Terms and Conditions of the NATIONAL UNION
                 9 Policy provides, in pertinent part, as follows as for other insurance:
             10                   With respect to all Coverage Sections other than the EPL Coverage
                                  Section, such insurance as is provided by this policy shall apply only as
             11                   excess over any valid and collectible insurance, unless such other insurance
                                  is written only as specific excess insurance over the Policy Aggregate
             12                   Limit of Liability provided by this policy. This policy shall be specifically
                                  excess of any other policy pursuant to which any other insurer has a duty to
             13                   defend a Claim for which this policy may be obligated to pay Loss.
             14                                        THE UNDERLYING ACTION
             15                  14.    Lydia Cincore-Templeton filed a Complaint and Amended Complaint
             16 against Delta Sigma and others in the Superior Court for the State of California, County of
             17 Los Angeles, Case No. 20STCV2793 (“Underlying Action”). Plaintiff Templeton filed the
             18 original Complaint on July 24, 2020. The Defendants in the First Amended Complaint in
             19 the Underlying Action are Beverly Smith, Cheryl Hickman and Delta Sigma. It asserts
             20 eight causes of action. Each cause of action is asserted against all Defendants and are as
             21 follow: (1) Breach of Contract; (2) Breach of Covenant of Good Faith and Fair Dealing;
             22 (3) Violation of Unfair Competition Law (Business and Professional Code §17200); (4)
             23 Declaratory Relief; (5) Injunctive Relief; (6) Intentional Infliction of Emotional Distress;
             24 (7) Negligent Infliction of Emotional Distress; and (8) Intentional Interference with
             25 Prospective Economic, Reputational and Political Relations. Plaintiff Templeton seeks
             26 monetary damages, punitive damages, a declaration that Defendants have violated Delta
             27 Sigma policy, reinstatement of Delta Sigma membership, and interest, costs and attorney’s
             28 fees.
MUSICK, PEELER
& GARRETT LLP        1275477.1
                                                                       4
                                       COMPLAINT FOR EQUITABLE CONTRIBUTION AND DECLARATORY RELIEF
                 Case 2:21-cv-02529-SB-PD Document 1 Filed 03/23/21 Page 5 of 8 Page ID #:5




                 1               15.    Delta Sigma is a national sorority and a philanthropic organization. Plaintiff
                 2 Templeton alleges she is a dues paying lifetime member of Delta Sigma and is a member
                 3 of the Delta Sigma Los Angeles Alumnae Chapter, in the Farwest Region. Plaintiff alleges
                 4 she initially became a member of Delta Sigma in 1979 and served as the Farwest Regional
                 5 Director from July 2016 until July 2018. Defendant Beverly Smith is the National
                 6 President of Delta Sigma and Defendant Cheryl Hickman is the National First Vice
                 7 President of Delta Sigma.
                 8               16.    Plaintiff Templeton alleges she began preparing a book, in or around 2016,
                 9 about the history of Delta Sigma preparing a float for the Rose Bowl Parade (the “Book”).
             10 In furtherance of the Book, Plaintiff worked with other Delta Sigma members and
             11 allegedly gained the approval of former National President Paulette Walker. Subsequent
             12 to becoming President, Defendant Smith and Plaintiff allegedly exchanged multiple
             13 communications about the Book.
             14                  17.    On or about November 13, 2018, Plaintiff Templeton allegedly received
             15 written communication from Defendant Smith advising Plaintiff that she was under
             16 investigation regarding the Book and demanding that she cease and desist from continuing
             17 efforts to publish the Book. The letter accused Plaintiff of violating the Code of Conduct of
             18 Delta Sigma and failing to follow directives from Delta Sigma. On November 14, 2018,
             19 Defendant Smith allegedly sent a letter to the Chapter Presidents of the Farwest Region
             20 making disparaging comments about Plaintiff and advising the Chapter Presidents that the
             21 Book was not approved for completion, printing and publication. Plaintiff Templeton
             22 seeks damages for, inter alia, damages to her reputation.
             23                  18.    The Underlying Action constitutes a claim first made and reported to
             24 NATIONAL UNION during the policy period and it presents covered liability under the
             25 Policy.
             26                                         FIRST CAUSE OF ACTION
             27                                    FOR EQUITABLE CONTRIBUTION
             28                  19.    ADMIRAL incorporates paragraphs 1-18 as though fully set forth herein.
MUSICK, PEELER
& GARRETT LLP        1275477.1
                                                                        5
                                       COMPLAINT FOR EQUITABLE CONTRIBUTION AND DECLARATORY RELIEF
                 Case 2:21-cv-02529-SB-PD Document 1 Filed 03/23/21 Page 6 of 8 Page ID #:6




                 1               20.    NATIONAL UNION has a duty to advance Defense Costs incurred to in
                 2 excess of the self-insured retention of the NATIONAL UNION policy for the Underlying
                 3 Action. NATIONAL UNION has refused to advance any Defense Costs for the
                 4 Underlying Action on the ground that NATIONAL UNION’s coverage is “excess” to
                 5 ADMIRAL’s coverage.
                 6               21.    ADMIRAL has agreed to pay Defense Costs incurred in the Underlying
                 7 Action, subject to a reservation of all rights, including the right to seek equitable
                 8 contribution from any other insurer with a duty to pay such expenses.
                 9               22.    The reciprocal rights and duties of insurers who owe defense expenses for
             10 the same suit flow from equitable principles designed to accomplish ultimate justices in the
             11 bearing of a specific burden.
             12                  23.    ADMIRAL seeks equitable contribution from NATIONAL UNION for
             13 defense fees and costs it has paid and will pay for the defense of Delta Sigma in the
             14 Underlying Action. Under NATIONAL UNION’s policy, NATIONAL UNION is
             15 obligated to advance Defense Costs for the Underlying Action, not simply pay or
             16 reimburse Defense Costs, as it is covered under NATIONAL UNION’s policy.
             17 NATIONAL UNION denies that it has any such payment obligation.
             18                  24.    ADMIRAL has made payments for the defense of Delta Sigma in excess of
             19 the self-insured retention under the NATIONAL UNION policy. ADMIRAL’s “other
             20 insurance” clause provides that ADMIRAL’s coverage is excess to all other insurance. At
             21 a minimum, then, NATIONAL UNION owes a duty to share in Delta Sigma’s defense
             22 expenses in excess of NATIONAL UNION’s self-insured retention. NATIONAL UNION
             23 has a duty to reimburse ADMIRAL for an equitable share of defense expense that
             24 ADMIRAL has paid and will pay to defend Delta Sigma in the Underlying Action.
             25                  25.    Accordingly, because ADMIRAL has paid an unequitable portion of the
             26 defense costs of Delta Sigma and NATIONAL UNION refuses to pay anything,
             27 NATIONAL UNION should be ordered to contribute its equitable fair share of Delta
             28
MUSICK, PEELER
& GARRETT LLP        1275477.1
                                                                      6
                                       COMPLAINT FOR EQUITABLE CONTRIBUTION AND DECLARATORY RELIEF
                 Case 2:21-cv-02529-SB-PD Document 1 Filed 03/23/21 Page 7 of 8 Page ID #:7




                 1 Sigma’s defense costs for the Underlying Action in an amount to be determined under the
                 2 doctrine of equitable contribution.
                 3                                    SECOND CAUSE OF ACTION
                 4                                    FOR DECLARATORY RELIEF
                 5               26.    ADMIRAL hereby incorporates paragraphs 1 through 24 above, as though
                 6 they were fully set forth herein.
                 7               27.    An actual controversy exists between ADMIRAL and NATIONAL UNION
                 8 about the priority of coverage for defense expenses for the Underlying Action. ADMIRAL
                 9 requests a judicial declaration that NATIONAL UNION has a duty to advance Defense
             10 Costs for the Underlying Action and to contribute equitably with ADMIRAL toward the
             11 Defense Costs for the Underlying Action.
             12                  28.    ADMIRAL contends that NATIONAL UNION has a duty to advance
             13 defense expenses for Delta Sigma in the Underlying Action on, at a minimum, a co-
             14 primary basis with NATIONAL UNION.
             15                  29.    NATIONAL UNION denies that it owes a duty to contribute to the defense
             16 of Delta sigma in the Underlying Action.
             17                  30.    An actual justiciable controversy exists between the parties regarding the
             18 priority of coverage under policies of insurance issued by the parties to Delta Sigma and
             19 the duty to pay or share in the payment of defense expenses for the Underlying Action.
             20                                           PRAYER FOR RELIEF
             21                  WHEREFORE, plaintiff, ADMIRAL INSURANCE COMPANY, requests that
             22 judgment be made and entered herein:
             23                  1.     For a declaration and judgment that NATIONAL UNION has an obligation
             24 under its Policy to advance Defense Costs to defend Delta Sigma against the Underlying
             25 Action;
             26                  2.     For a declaration and judgment that NATIONAL UNION is liable to
             27 reimburse ADMIRAL for an equitable share of all sums paid by ADMIRAL toward the
             28 defense of Delta Sigma in connection with the Underlying Action;
MUSICK, PEELER
& GARRETT LLP        1275477.1
                                                                       7
                                       COMPLAINT FOR EQUITABLE CONTRIBUTION AND DECLARATORY RELIEF
                 Case 2:21-cv-02529-SB-PD Document 1 Filed 03/23/21 Page 8 of 8 Page ID #:8




                 1               3.    For all costs of suits; and
                 2               4.    For such other and further relief as the Court deems just and proper.
                 3
                 4 DATED: March 23, 2021                         MUSICK, PEELER & GARRETT LLP
                 5
                 6                                               By:
                                                                       David A. Tartaglio
                 7                                                     Attorneys for Plaintiff ADMIRAL
                                                                       INSURANCE COMPANY
                 8
                 9
             10
             11
             12
             13
             14
             15
             16
             17
             18
             19
             20
             21
             22
             23
             24
             25
             26
             27
             28
MUSICK, PEELER
& GARRETT LLP        1275477.1
                                                                        8
                                      COMPLAINT FOR EQUITABLE CONTRIBUTION AND DECLARATORY RELIEF
